      Case: 3:21-cv-00501-DAP Doc #: 18 Filed: 06/09/21 1 of 2. PageID #: 227




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


 JACK PAUL HEINEY,              )                       Case No. 3:21 cv 0501
                                )
      Petitioner,               )                       JUDGE DAN AARON POLSTER
                                )
      v.                        )                       MAGISTRATE JUDGE
                                )                       KATHLEEN B. BURKE
 ATTORNEY GENERAL FOR THE STATE )
 OF OHIO,                       )                       ORDER
                                )
      Respondent.               )

       Before the Court is Interim Report and Recommendation of Magistrate Judge Kathleen B.

Burke. (“R&R”) ECF Doc. 16. The R&R recommends that the Court deny Petitioner Heiney’s

Amended Motion to Stay. ECF Doc. 13. The R&R was filed on May 21, 2021 and objections

were due by June 4, 2021. To date, no objections to the R&R have been filed.

       28 U.S.C. § 636(b)(1) provides:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       the rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendation to which
       objection is made.

The failure to timely file written objections to a magistrate’s R&R constitutes a waiver of the right

to obtain a de novo review of the R&R in the district court. United States v. Walters, 638 F.2d

947, 949B50 (6th Cir. 1981); Thomas v. Arn, 474 U.S. 140, 149B50 (1985). The failure to file

written objections also results in a waiver of the right to appeal. Thomas v. Arn, 728 F.2d 813 (6th

Cir. 1984), aff=d, 474 U.S. 140 (1985).
     Case: 3:21-cv-00501-DAP Doc #: 18 Filed: 06/09/21 2 of 2. PageID #: 228




       Here, the time for objection has passed, and no objections have been filed. The Court has

reviewed the magistrate’s R&R and agrees that Petitioner Heiney’s Amended Motion to Stay

should be denied. Accordingly, the Court ADOPTS the R & R (ECF Doc. 16) in full and DENIES

Petitioner Heiney’s Amended Motion to Stay. ECF Doc. 13.


       IT IS SO ORDERED.


Dated: June 9, 2021
                                            s/Dan Aaron Polster
                                            United States District Judge




                                               2
